Citation Nr: 1727913	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-27 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder degenerative osteoarthritis and strain. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for left knee degenerative joint disease and right shoulder degenerative osteoarthritis and strain and assigned a 10 percent disability rating for each.  The Veteran filed a timely notice of disagreement (NOD) in April 2011.

In August 2012, the Veteran presented testimony during a hearing before a Decision Review Officer at the Wichita RO.  In January 2013, the Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge.  Transcripts of the hearings are associated with the claims file.  

In April 2014, the Board remanded the case for further development of the record, including obtaining outstanding medical records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

Additionally, the Board found that the issue of a total disability rating had been raised by the record.  As discussed further below, this issue is remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C., pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's left knee degenerative joint disease and right shoulder degenerative osteoarthritis and strain are each rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5201, respectively.

The Board remanded the case in April 2014 in order to obtain VA examinations so that the severity of the Veteran's left knee and right shoulder disabilities could be assessed.  

The Veteran was afforded VA examinations in May 2014.  The Board finds that these examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the reports do not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination reports are ambiguous on whether these levels of testing were done.  In light of the deficiencies, new VA examinations are needed.

As such, the Board remands the case, in order that adequate VA examinations can be obtained, so that the Veteran's left knee degenerative joint disease and right shoulder degenerative osteoarthritis and strain can be evaluated for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

Prior to obtaining new VA examinations and opinions, any outstanding, pertinent VA outpatient treatment records and identified private treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in July 2014.  

In April 2014, the Board found that the issue of TDIU had been raised by the record and remanded the claim back to the RO for development and adjudication.  It does not appear that the RO has adjudicated this issue, nor acted upon it in any way.  Given the circumstances, the RO should develop and adjudicate the Veteran's claim for TDIU.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide all required notice regarding the TDIU claim and undertake development to obtain any pertinent employment history or medical treatment evidence not already of record, to include providing and requesting that the Veteran complete and return the appropriate form to claim entitlement to TDIU.  Then, the Veteran's claim for TDIU should be adjudicated.  The adjudication of the TDIU claim should include an evaluation of whether referral for extraschedular consideration is warranted. 

2.  Obtain any outstanding VA treatment records dated since July 2014 and any records identified by the Veteran.

3.  Then, schedule the Veteran for VA examinations to assess the current severity of the Veteran's left knee and right shoulder degenerative joint disease.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

The examiner is asked to comment on the Veteran's ability to function in an occupational environment.  The examiner should document any reported education and work experience and describe the functional impairment caused solely by the Veteran's service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

4.  Then, the Veteran's TDIU claim should be adjudicated and his claims for an initial disability rating in excess of 10 percent each for left knee degenerative joint disease and right shoulder degenerative osteoarthritis and strain should be readjudicated.  Adjudication of the TDIU claim should include an evaluation of whether referral for extra-schedular consideration is warranted.

5.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



